Order entered October 3, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01295-CV

                    IN RE CATENARY GROUP, LLC, ET AL., Relators

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-06312-D

                                              ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relators’ petition for writ of

mandamus and DENY their motion for emergency temporary relief. We ORDER that relators

bear the costs of this original proceeding.


                                                       /s/   DAVID L. BRIDGES
                                                             JUSTICE